Citation Nr: 9921693	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fractured left ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to May 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted entitlement to service 
connection for a left ankle disability and assigned a 10 
percent evaluation.  The veteran disagreed with the rating by 
correspondence dated in October 1996.  Subsequently, a 
statement of the case was issued with the claim characterized 
as entitlement to an increased rating.  A timely substantive 
appeal followed.  

In view of the recent guidance of the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court), the issue 
before the Board is taken to include whether there is any 
basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   As the 
statement of the case and the supplemental statement of the 
case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In March 1998, the Board remanded the issue to the RO for 
scheduling a Travel Board; however, the veteran failed to 
appear.  Thus, the requested development has been 
accomplished to the extent possible and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  There is no objective clinical evidence of arthritis, 
malunion or nonunion of the tibia and fibula, or ankle 
ankylosis.  Limitation of range of motion of the ankle is 
shown to be no more than moderate.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a fractured left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Plate II, DCs 5262, 5270, 5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  That is, he has presented a claim which 
is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's left ankle disability under 
5271.  The Board will also consider DCs 5003, 5010, 5262 and 
5270 based upon arthritis, impairment of the tibia and 
fibula, and ankle ankylosis.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1998).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5262 
(1998).  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent evaluation if there is loose 
motion requiring a brace.  Id. 

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5270 (1998).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, DC 5271 (1998). 

In a May 1996 VA examination report, the veteran related that 
he fractured his left ankle playing football in the military.  
He complained of periodic swelling of the ankle and stiffness 
but was not on any pain medication.  Physical examination 
revealed that his gait, carriage, and posture were normal.  
The left ankle was slightly swollen.  Range of motion was 
dorsiflexion to 8 degrees, and plantar flexion to 35 degrees.  
There was tenderness along the anterior tibial surfaces, 
bilaterally, but no deformity.  An X-ray showed an old healed 
fracture of the distal left fibula.  The ankle mortise 
appeared intact, bilaterally.  Soft tissues were 
unremarkable.  The final diagnoses included residuals of a 
fracture to the left ankle.  

In a July 1998 VA examination report, the veteran again 
related the injury during service and complained of pain in 
the left ankle, characterized as "7 units" daily.  He 
related that his leg did not hurt at rest; however, if he 
walked or stood for three hours he developed pain.  Resting 
for one hour relieved the pain.  Physical examination 
revealed that he had a bilateral pes planus valgus deformity.  
The ankle showed no change in deformity or configuration 
comparing one side to the other.  Range of motion was 
dorsiflexion to 15 degrees and plantar flexion to 50 degrees.  
He had 15 degrees of eversion and 20 degrees of inversion of 
the hindfoot.  He reported slight pain distal to the medial 
malleolus, but range of motion did not evoke pain.  X-rays 
showed no pathological process.  The clinical impression was 
remote fracture, left ankle, healed, functional result.  

In evaluating the left ankle disability, the Board notes that 
there is no clinical evidence supporting a finding of 
nonunion or malunion of the tibia and fibula under DC 5262.  
Specifically, an X-ray series showed no pathological process.  
As such, the Board is unable to grant a higher rating under 
DC 5262.

Further, the Board observes that there is no medical evidence 
to support a finding of ankylosis of the left ankle as the 
veteran was able to perform a fairly full range of motion.  
Thus, DC 5270 is not for application.  Moreover, the most 
recent range of motion was reported as passive dorsiflexion 
to 15 degrees and plantar flexion to 50 degrees, and 
initially reported at 8 degrees of dorsiflexion and 35 
degrees of plantar flexion.  According to 38 C.F.R. § 4.71, 
Plate II, normal ankle dorsiflexion is to 20 degrees and 
normal ankle plantar flexion is to 45 degrees.  Thus, to the 
extent limitation of motion may be present, it more nearly 
approximates moderate limitation of motion rather than marked 
limitation of motion, and a 20 percent evaluation is not 
warranted.  Finally, compensation is anticipated under this 
code for limitation of motion and a separate compensable 
rating for arthritis, even if shown, would not be warranted 
as that rating would be based on limitation of motion.

Finally, the Board finds that the current rating contemplates 
the veteran's currently demonstrated complaints of pain and 
the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 10 percent under DCs 5262, 5270, or 5271.  
The VA examination reports simply do not show that the 
veteran's symptoms satisfy the schedular criteria for a 
higher evaluation.  As noted above, physical examination 
revealed no nonunion or malunion of the tibia and fibula, no 
ankle ankylosis, and most recently full range of motion.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the current assigned 10 
percent rating and indicia of a higher rating, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

The Board has considered the veteran's written statements 
that his left ankle disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disability is 
appropriate as currently evaluated.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fractured left ankle is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

